N THE SUPREME COURT OF THE STATE OF MONTANA

                                          No. 01-014


YARBRO, LTD., a Nevada Corporation, d/b/a
LAKE MEAD RADIOLOGISTS,

              Plaintiff and Appellant,

       v.                                                 1       ORDER
                                                          1
MISSOULA FEDERAL CREDIT UNION,
a Montana Banking Corporation, DOE INDIVIDUALS
I-X, and ROE CORPORATION I-X,

              Defendant and Respondent.


       Respondent MissoulaFederal Credit Union has moved this Court to strike attachments
F, H, and J from the appendix to Appellant's opening brief, along with all arguments based
on those attachments, on the basis that those attachments are not part of the'record created
in the district court. Exhibits F and J are copies of one-page letters between counsel to this
action. Exhibit H is a copy of a set of responses to discovery requests.
       On April 2, 2001, Appellant filed a response objecting to the motion to strike.
Appellant contends that attachments F, H, and J, are included in the record. That contention
is disproved, however, by an examination of the record.
       It appearing that Respondent's motion is well-founded,
       IT IS ORDERED that the motion to strike is GRANTED and Attachments F, H, and
J shall be stricken and physically removed from the original and each copy of Appellant's
opening brief, and
       IT IS FURTHER ORDERED that the followingportions ofthe original and each copy
of Appellant's opening brief shall be redacted:
       a. the last four lines of page 8, to the end of the parenthetical
b. lines 5 through 8 of page 11, to the end of the parenthetical
c. beginning with the words "In fact," lines 1-4 of page 16
d. the second full paragraph of page 22.

The Clerk is directed to mail copies of this Order to all counsel of record.

DATED this b    \h
                 a    y of April, 2001.